                  Case 20-12841-MFW                     Doc 931           Filed 06/02/21            Page 1 of 15


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                                   Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                       Case No. 20-12841 (MFW)

                                                                         (Jointly Administered)
                                          Debtors.
                                                                         Ref. Docket Nos. 17 & 564

            CERTIFICATION OF COUNSEL SUBMITTING FOURTH
          SUPPLEMENTAL ORDER (I) APPROVING THE ASSUMPTION
        AND ASSIGNMENT OF CERTAIN OF THE DEBTORS’ EXECUTORY
    CONTRACTS AND UNEXPIRED LEASES AND (II) GRANTING RELATED RELIEF

                     YF FC Acquisition LLC (the “Buyer”) hereby certifies as follows:

          On December 28, 2020, the Court entered the Order (I) Authorizing the Sale of All of the

Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests, (II)

Authorizing and Approving the Debtors’ Performance Under the Stalking Horse Purchase

Agreement, (III) Approving the Assumption and Assignment of Certain of the Debtors’ Executory

Contracts and Unexpired Leases Related Thereto and (IV) Granting Related Relief [Docket No.

564], on February 9, 2021 the Court entered the Supplemental Order (I) Authorizing the Sale of

All of the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests,

(II) Authorizing and Approving the Debtors’ Performance Under the Stalking Horse Purchase

Agreement, (III) Approving the Assumption and Assignment of Certain of the Debtors’ Executory

Contracts and Unexpired Leases Related Thereto and (IV) Granting Related Relief [Docket No.

735], on March 1, 2021, the Court entered the Supplemental Order (I) Approving the Assumption

and Assignment of Certain of the Debtors’ Executory Contracts and Unexpired Leases and (II)


1
     The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of debtor
     entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal tax identification
     numbers is not provided herein. A complete list of such information may be obtained on the website of the claims and noticing
     agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases is:
     1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW         Doc 931       Filed 06/02/21   Page 2 of 15

Error! Unknown document property name.
Granting Related Relief [Docket No. 775], on April 26, 2021, the Court entered the Second

Supplemental Order (I) Approving the Assumption and Assignment of Certain of the Debtors’

Executory Contracts and Unexpired Leases and (II) Granting Related Relief [Docket No. 876],

and on May 25, 2021, the Court entered the Third Supplemental Order (I) Approving the

Assumption and Assignment of Certain of the Debtors’ Executory Contracts and Unexpired Leases

and (II) Granting Related Relief [Docket No. 925].

        Additionally, the above-captioned debtors and debtors in possession (collectively,

the “Debtors”) filed and served a Notice of Potential Assumption and Assignment [Docket No.

146], a First Supplemental Notice of Potential Assumption and Assignment [Docket No. 210], and

a Notice of Intent to Assume and Assign Executory Contracts and Unexpired Leases [Docket No.

677].

        At the request of the Debtors, the Buyer hereby submits a proposed form of supplemental

order attached hereto as Exhibit A (the “Proposed Order”), approving the assumption and

assignment of the Assumed Contracts (as defined in the Proposed Order), as set forth more fully

in the Proposed Order. The Proposed Order has been circulated to counsel to the Debtors and the

counterparties to the Assumed Contracts (as defined in the Proposed Order), and each party has

consented to entry of the Proposed Order.



                         [Remainder of Page Intentionally Left Blank]




                                               2
             Case 20-12841-MFW          Doc 931       Filed 06/02/21   Page 3 of 15

Error! Unknown document property name.
       Accordingly, the Buyer respectfully requests that the Court enter the Proposed Order at its

earliest convenience without further notice or a hearing.

Dated: June 2, 2021
Wilmington, Delaware

                                        /s/ Joseph M. Mulvihill
                                        YOUNG CONAWAY STARGATT & TAYLOR LLP
                                        Joseph M. Barry (No. 4221)
                                        Joseph M. Mulvihill (No. 6061)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email: jbarry@ycst.com
                                        Email: jmulvihill@ycst.com

                                        – and –

                                        WINSTON & STRAWN LLP
                                        Carey D. Schreiber (admitted pro hac vice)
                                        Gregory M. Gartland (admitted pro hac vice)
                                        200 Park Avenue
                                        New York, NY 10166-4193
                                        Telephone: (212) 294-6700
                                        Facsimile: (212) 294-4700
                                        Email: CSchreiber@winston.com
                                        Email: GGartland@winston.com


                                        Counsel for the Buyer




                                                  3
Case 20-12841-MFW   Doc 931   Filed 06/02/21   Page 4 of 15




                     EXHIBIT A

                    Proposed Order
                Case 20-12841-MFW                 Doc 931        Filed 06/02/21         Page 5 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                               Case No. 20-12841 (MFW)

                                                                 (Jointly Administered)
                                      Debtors.
                                                                 Ref. Docket Nos. 17, 564

       FOURTH SUPPLEMENTAL ORDER (I) APPROVING THE ASSUMPTION
        AND ASSIGNMENT OF CERTAIN OF THE DEBTORS’ EXECUTORY
    CONTRACTS AND UNEXPIRED LEASES AND (II) GRANTING RELATED RELIEF

         Upon consideration of the motion [Docket No. 17] (the “Motion”) of the above-captioned

debtors and debtors in possession (the “Debtors”) for the entry of an order pursuant to sections

105(a), 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), among other things,

(i) authorizing the sale of the Acquired Assets (the “Sale”) free and clear of liens, claims,

encumbrances, and other interests, except as provided by that Asset Purchase Agreement, dated

November 10, 2020, by and between the Debtors (the “Sellers” and each a “Seller”) and YF FC

Acquisition LLC as the Stalking Horse Bidder (together with its subsidiaries, collectively, the

“Buyer”), together with all exhibits and schedules thereto, as amended, supplemented, or otherwise

modified from time to time and as the same may be further amended, supplemented, or otherwise


1
     The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
     of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
     federal tax identification numbers is not provided herein. A complete list of such information may be obtained
     on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
     debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
     FL 33442.




AmericasActive:15687113.1
               Case 20-12841-MFW               Doc 931       Filed 06/02/21         Page 6 of 15




modified in accordance with its terms, including pursuant to that certain First Amendment to Asset

Purchase Agreement, dated as of December 4, 2020, that certain Second Amendment to Asset

Purchase Agreement, dated as of February 18, 2021, and the Order (I) Authorizing the Sale of All

of the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests, (II)

Authorizing and Approving the Debtors’ Performance Under the Stalking Horse Purchase

Agreement, (III) Approving the Assumption and Assignment of Certain of the Debtors’ Executory

Contracts and Unexpired Leases Related Thereto and (iv) Granting Related Relief [Docket No.

564] (the “Original Sale Order”);2 and the Court having entered the Original Sale Order after

hearings held on December 23, 2020 and December 28, 2020 (collectively, the “Sale Hearing”);

and the Court having entered the Supplemental Order (I) Authorizing the Sale of All of the Debtors’

Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests, (II) Authorizing and

Approving the Debtors’ Performance Under the Stalking Horse Purchase Agreement, (III)

Approving the Assumption and Assignment of Certain of the Debtors’ Executory Contracts and

Unexpired Leases Related Thereto and (IV) Granting Related Relief [Docket No. 735]

(collectively with the Original Sale Order, the “Sale Order”) after a hearing held on

February 9, 2021; and the Court having entered the Supplemental Order (I) Approving the

Assumption and Assignment of Certain of the Debtors’ Executory Contracts and Unexpired Leases

and (II) Granting Related Relief [Docket No. 775]; and the Court having entered the Second

Supplemental Order (I) Approving the Assumption and Assignment of Certain of the Debtors’

Executory Contracts and Unexpired Leases and (II) Granting Related Relief [Docket No. 876];

and the Court having entered the Third Supplemental Order (I) Approving the Assumption and

Assignment of Certain of the Debtors’ Executory Contracts and Unexpired Leases and (II)


2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in either the Motion, the
    Stalking Horse Purchase Agreement (as defined herein), or the Sale Order (as defined herein), as applicable.


                                                         2
AmericasActive:15687113.1
               Case 20-12841-MFW         Doc 931     Filed 06/02/21    Page 7 of 15




Granting Related Relief [Docket No. 925]; and the Debtors having filed and served a Notice of

Potential Assumption and Assignment [Docket No. 146] (the “Original Assumption Notice”), a

First Supplemental Notice of Potential Assumption and Assignment [Docket No. 210] (the “First

Supplemental Assumption Notice”), and a Notice of Intent to Assume and Assign Executory

Contracts and Unexpired Leases [Docket No. 677] (together with the Original Assumption Notice

and the First Supplemental Assumption Notice, collectively the “Assumption Notices”); and the

Court having reviewed and considered the Motion and other evidence submitted in support of the

Motion, the objections thereto, and the Stalking Horse Purchase Agreement; and the Court having

heard statements and arguments of counsel and the evidence presented with respect to the relief

requested in the Motion; and due notice of the Motion, including the Assumption Notices, having

been provided; and the Court having jurisdiction over this matter; and after due deliberation

thereon,

        THE COURT HEREBY FURTHER FINDS AND DETERMINES THAT:

        1.       The Assumption Notices were good, sufficient, and appropriate under the

circumstances and no further notice need be given in respect of the assumption and assignment to

the Buyer of each executory contract or unexpired lease set forth on Exhibit A attached hereto

(collectively, the “Assumed Contracts”).

        2.       The Buyer provided adequate assurance of its future performance under the relevant

Assumed Contracts within the meaning of sections 365(b)(1)(C), 365(b)(3) (to the extent

applicable) and 365(f)(2)(B) of the Bankruptcy Code.

        3.       The assumption and assignment of the Assumed Contracts to Buyer as set forth on

Exhibit A shall be effective upon entry of this Order (the “Assumption Effective Date”).




                                                 3
AmericasActive:15687113.1
               Case 20-12841-MFW         Doc 931      Filed 06/02/21    Page 8 of 15




         4.      All objections to the assumption and assignment of the Assumed Contracts,

including any Adjourned Objections, that have not been withdrawn, waived, settled, or adjourned,

and all reservations of rights included in such objections or otherwise, are hereby denied and

overruled on the merits with prejudice. Each non-debtor party to any Assumed Contract (“Contract

Counterparty”) who did not object, or withdrew its objections, is deemed to have consented to the

assumption and assignment of its Assumed Contract pursuant to section 365 of the Bankruptcy

Code. The findings of fact and conclusions of law set forth in the Sale Order concerning

assumption and assignment shall apply, be binding upon, be law of the case, and operate to

collaterally estop any argument by any Contract Counterparty.

         5.      For the avoidance of doubt, any and all rights of any non-Debtor counterparty to an

executory contract or unexpired lease not set forth on Exhibit A attached hereto that remains

subject to an Adjourned Objection are expressly reserved in accordance with the Original Sale

Order.

         6.      The Sellers are hereby authorized and directed in accordance with sections 105(a)

and 365 of the Bankruptcy Code to (a) assume and assign the Assumed Contracts to the Buyer free

and clear of all Claims, Liens, and other interests of any kind or nature whatsoever (other than the

Assumed Liabilities), subject to the terms of the Stalking Horse Purchase Agreement, the Sale

Order, and this Order, as of the Assumption Effective Date and (b) execute and deliver to the Buyer

such documents or other instruments as the Buyer deems necessary to assign and transfer the

Assumed Contracts to the Buyer in accordance with the Stalking Horse Purchase Agreement.

         7.      The payment of the applicable Cure Amounts set forth on Exhibit A attached hereto

by the Buyer as required by the Stalking Horse Purchase Agreement and this Order and compliance

with any amendments agreed to between the Contract Counterparty and the Buyer shall (a) effect




                                                  4
AmericasActive:15687113.1
               Case 20-12841-MFW        Doc 931      Filed 06/02/21    Page 9 of 15




a cure of all defaults existing thereunder as of the Assumption Effective Date, (b) compensate for

any actual pecuniary loss to the applicable Contract Counterparty resulting from such default, and

(c) together with the assignment by the Sellers to and the assumption of the Assumed Contracts

by the Buyer, constitute adequate assurance of future performance thereof.

        8.       Pursuant to section 365(f) of the Bankruptcy Code, the assignment by the Sellers

of the Assumed Contracts shall not be a default thereunder. After the payment of the relevant Cure

Amounts as required by the Stalking Horse Purchase Agreement and this Order, the Sellers shall

not have any further liabilities to the Contract Counterparties, and the counterparties shall be

estopped from asserting any and all Claims or Liens, whether known or unknown, against the

Sellers on account of the Assumed Contracts.

        9.       Any provisions in any Assumed Contract that prohibit or condition the assignment

of such Assumed Contract to the Buyer or allows a Contract Counterparty to terminate, recapture,

impose any penalty, condition on renewal or extension, or modify any term or condition upon the

assignment of such Assumed Contract to the Buyer, constitute anti-assignment provisions that are

unenforceable and will have no force and effect solely with respect to assumption and assignment

of the Assumed Contracts pursuant to this Order. All other requirements and conditions under

sections 363 and 365 of the Bankruptcy Code for the assumption by the Sellers and assignment to

the Buyer of the Assumed Contracts have been satisfied.

        10.      Upon the Assumption Effective Date of any Assumed Contract, in accordance with

section 365 of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested with all right,

title and interest of the Sellers under such Assumed Contract. To the extent provided in the

Stalking Horse Purchase Agreement, the Debtors shall cooperate with and take all actions

reasonably requested by the Buyer to effectuate the foregoing.




                                                 5
AmericasActive:15687113.1
              Case 20-12841-MFW         Doc 931      Filed 06/02/21     Page 10 of 15




        11.      Upon the Assumption Effective Date and the payment of the relevant Cure Amount,

if any, the Buyer shall be deemed to be substituted for the Sellers as a party to the applicable

Assumed Contract and the Sellers shall be relieved, pursuant to section 365(k) of the Bankruptcy

Code, from any further liability under such Assumed Contract.

        12.      Upon the Assumption Effective Date and the payment of the relevant Cure Amount,

if any, the Assumed Contracts will remain in full force and effect (subject to any amendments

agreed to between the Contract Counterparty and the Buyer), and no default shall exist under the

Assumed Contracts and no Contract Counterparty shall be permitted (a) to declare a default by the

Buyer under such Assumed Contract, or (b) to otherwise take action against the Buyer as a result

of any Debtors’ financial condition, bankruptcy, or failure to perform any of its obligations under

the relevant Assumed Contract. Each Contract Counterparty hereby is also forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors or the Buyer, or the

property of any of them, any default or Claim arising out of any indemnity obligation or warranties

for acts or occurrences arising prior to or existing as of the Assumption Effective Date, or, against

the Buyer, any counterclaim, defense, setoff, or any other Claim asserted or assertable against the

Debtors, expect as otherwise provided in this Order or in any amendments agreed to between the

Contract Counterparty and the Buyer, and (b) imposing or charging against the Buyer or its

affiliates any rent accelerations, assignment fees, increases (including advertising rates), or any

other fees as a result of the Debtors’ assumption and assignments to the Buyer of the Assumed

Contracts.

        13.      Nothing in this Order or the Stalking Horse Purchase Agreement shall affect or

modify the Debtors’ obligations pursuant to section 365(d)(3) of the Bankruptcy Code.




                                                 6
AmericasActive:15687113.1
              Case 20-12841-MFW          Doc 931      Filed 06/02/21   Page 11 of 15




        14.      For the avoidance of doubt and notwithstanding anything to the contrary contained

herein or in the Stalking Horse Purchase Agreement, the Buyer shall be liable for all obligations

and liabilities under the Assumed Contracts that are leases of non-residential real property, as may

be modified by agreement of the Buyer and the Contract Counterparty, to the extent such

obligations or liabilities arise or are (as required by the applicable lease) billed after the

Assumption Effective Date, as applicable, including, but not limited to any and all liabilities or

obligations arising under the leases with respect to any accruing and not yet due adjustments or

reconciliations (including, without limitation, for royalties, percentage rent, utilities, taxes,

common area or other maintenance charges, promotional funds, insurance, fees, or other charges)

when billed in the ordinary course, regardless of whether such obligations or liabilities are

attributable to the period prior to the Assumption Effective Date, as applicable, unless otherwise

agreed to in writing by the Buyer and the Contract Counterparty, in each case subject to the terms

and conditions of the lease, as may be modified by agreement of the Buyer and the Contract

Counterparty.

        15.      Pursuant to sections 105(a) and 365 of the Bankruptcy Code, other than the right to

payment of any Cure Amount or as provided in any amendments agreed to between the Contract

Counterparty and the Buyer, all Contract Counterparties are forever barred and permanently

enjoined from raising or asserting against either the Sellers or the Buyer any assignment fee,

default, breach, Claim, pecuniary loss, or condition to assignment arising under or related to the

Assumed Contracts existing as of the Assumption Effective Date.

        16.      Notwithstanding that as of the Assumption Effective Date, as provided for by this

Order and the Stalking Horse Purchase Agreement, the Debtors shall be relieved, pursuant to

section 365(k) of the Bankruptcy Code, from any further liability under the Assigned Contracts,




                                                  7
AmericasActive:15687113.1
              Case 20-12841-MFW         Doc 931      Filed 06/02/21    Page 12 of 15




any Contract Counterparty may seek to recover from the Debtors indemnification obligations, if

any, arising from third-party claims asserted with respect to or arising from the Debtors’ use and

occupancy of Leased Real Property prior to the Assumption Effective Date for which the Debtors

have a duty to indemnify such Lease counterparty pursuant to any Lease, solely with respect to

available insurance coverage.

        17.      All Contract Counterparties shall cooperate and expeditiously execute and deliver,

upon the reasonable request of the Buyer, any instruments, applications, consents, or other

documents that may be required or requested by any public authority or other party or entity to

effectuate the applicable transfers in connection with the sale of the Acquired Assets.

        18.      The terms of the Sale Order are incorporated herein and made part of this Order

and each of the Assumed Contracts set forth herein and on Exhibit A attached hereto is an

Assumed Contract as set forth in the Sale Order. Except as expressly modified by this Order, the

Sale Order shall remain unchanged and in full force and effect. All factual and other findings and

conclusions of law contained in the Sale Order shall remain fully applicable. Nothing in this Order

shall impact the finality of the Sale Order.

        19.      Notwithstanding the provisions of Bankruptcy Rule 6004(h) and Bankruptcy Rule

6006(d), and pursuant to Bankruptcy Rules 7062(g) and 9014, this Order shall not be stayed and

shall be effective immediately upon entry.




                                                 8
AmericasActive:15687113.1
              Case 20-12841-MFW         Doc 931      Filed 06/02/21    Page 13 of 15




        20.      This Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Order, the Sale Order, and the Stalking Horse Purchase

Agreement, all amendments thereto as well as any waivers and consents thereunder and each of

the agreements executed in connection therewith to which the Debtors are a party and adjudicate,

if necessary, any and all disputes concerning or relating in any way to the Sale.




                                                 9
AmericasActive:15687113.1
              Case 20-12841-MFW   Doc 931   Filed 06/02/21   Page 14 of 15




                                      Exhibit A

                                  Assumed Contracts




AmericasActive:15687113.1
                                     Case 20-12841-MFW             Doc 931       Filed 06/02/21      Page 15 of 15



    Assumption
       Notice
                                                                                                                              Assumption
      Exhibit         Contract                      Debtor          Type of            Contract / Lease            Cure                      Buyer
                                      Name 2                                                                                   Effective
     Index No.         Party                      Entity Name       Contract             Description              Amount                    Assignee
                                                                                                                                 Date
    [Docket No.
        677]

    82             MIDLOTHIAN       CB RICHARD    YOUFIT, LLC     REAL           CLUB NO. 7459 - MIDLOTHIAN     $85,677.423   DATE OF      YF FC
                   CENTER, LLC      ELLIS                         PROPERTY       REAL PROPERTY LEASE - 13583                  ENTRY OF     OPERATIONS,
                                                                  LEASE          MIDLOTHIAN TURNPIKE,                         THIS ORDER   LLC
                                                                                 MIDLOTHIAN, VA 23113




3
    Cure Amount to be paid in accordance with the Assignment of and Second Amendment to Lease Agreement, dated as of June 1, 2021.




AmericasActive:15687113.1
